DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 10/14/2020 is acknowledged.  Claims 10-14, 20, 21, 23, 25-28, 30-33, 35, 37, 38 and 40-52 have been cancelled.  Claims 1-9, 15-19, 22, 24, 29, 34, 36 and 39 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-9 and 19, drawn to a polypeptide comprising an amino acid sequence that is at least 90% to the amino acid sequence of SEQ ID NOs: 146, 214, 104, 259, 134, 92, 302, 235, 237, 152, 238,136, 197, 212, 296, 226, 261, 307, 115, 112, 278, 297, 96, 222, 95, 233, 217, 252, 194, 164, 168, 174, 190, 257, 303, 284, 85, 149, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, or 81-309, or any combination thereof; or a polypeptide comprising the amino acid sequence of SEQ ID NOs: 146, 214, 104, 259, 134, 92, 302, 235, 237, 152, 238, 136, 197, 212, 296, 226, 261, 307, 115, 112, 278, 297, 96, 222, 95, 233, 217, 252, 194, 164, 168, 174, 190, 257, 303, 284, 85, 149, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, or 81-309, or any combination thereof; a polypeptide that binds to human CD71 at a site on CD71 that does not compete with transferrin binding to CD71; and a pharmaceutical composition comprising the polypeptide of claim 1 and a pharmaceutically acceptable carrier, classified in class C07K, subclass 14/78, for example. 
Group 2: claims 15-17, drawn to an isolated polynucleotide encoding the polypeptide of claim 1; a vector comprising such polynucleotide; and a host cell comprising such vector, classified in class C12N, subclass 15/00, for example.
Group 3: claim 18, drawn to a method of producing an polypeptide that binds CD71, comprising culturing the isolated host cell of claim 17 under conditions that the polypeptide is expressed, and purifying the polypeptide, classified in class C07K, subclass 1/00, for example.
Group 4: claims 22 and 24, drawn to a method of treating cancer in a subject in need thereof, the method comprising administering to the subject a polypeptide of claim 6 or a polypeptide of claim 1 conjugated with an antiviral agent, an immune system modulating agent, or an nucleic acid molecule, classified in class A61P, subclass 35/00, for example. 
Group 5: claim 29, drawn to a method of treating a neurological condition and/or a brain tumor, comprising administering to the subject the pharmaceutical composition of claim 19, classified in class A61P, subclass 25/00, for example. 
Group 6: claims 34, 36 and 39, drawn to a method of delivering an agent of interest to a CD71 positive cell, the method comprising contacting a cell with the agent of interest coupled to a FN3 domain comprising a polypeptide of claim 1 that binds to CD71, classified in class A61K, subclass 38/00, for example. 


Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other. 
Invention 1 and Invention 3 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process.  The polypeptide of Invention 1 can be made by chemical synthesis.  Further, search for one would not necessarily lead to the other.
Invention 1 and Inventions 4-6 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a polypeptide comprising an amino acid sequence that is at least 90% to the amino acid sequence of SEQ ID NOs: 146, 214, 104, 259, 134, 92, 302, 235, 237, 152, 238,136, 197, 212, 296, 226, 261, 307, 115, 112, 278, 297, 96, 222, 95, 233, 217, 252, 194, 164, 168, 174, 190, 257, 303, 284, 85, 149, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, or 81-309, or any combination thereof; or a polypeptide comprising the amino acid sequence of SEQ ID NOs: 146, 214, 104, 259, 134, 92, 302, 235, 237, 152, 238, 136, 197, 212, 296, 226, 261, 307, 115, 112, 278, 297, 96, 222, 95, 233, 217, 252, 194, 164, 168, 174, 190, 257, 303, 284, 85, 149, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, or 81-309, or any combination thereof; a polypeptide that binds to human CD71 at a site on CD71 that does not compete with transferrin binding to CD71; and a pharmaceutical composition comprising the polypeptide of claim 1 and a pharmaceutically acceptable carrier.  Inventions 4-6 are drawn to methods of using the polypeptide or the composition of Invention 1.  Invention 1 does not involve patient populations or laboratory setting or end points; Invention 4 or 5 involves patient populations and end points; and Invention 6 involves laboratory setting and end points.  Furthermore, a different compound can be used to treat cancer, for example, cisplatin.  A different compound can be used to treat a neurological condition, for example, memantine for dementia.  And a different compound can be used for delivering an agent of interest to a CD71 positive cell, for example, the anti-TfR antibody (OX26)-modified AMB-loaded PLA (poly[lactic acid])–PEG (polyethylene glycol)-based micellar drug delivery system disclosed in Tang et al (International Journal of Nanomedicine, 2015, 10, pages 6227-6241).  Further, search for one would not necessarily lead to the other.
Invention 2 and Invention 3 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 2 is drawn to an isolated polynucleotide encoding the polypeptide of claim 1; a vector comprising such polynucleotide; and a host cell comprising such vector.  Invention 3 is drawn to a method of using the host cell of Invention 2.  Invention 2 does not involve laboratory settings or end points; while Invention 3 involves laboratory settings and end points.  Furthermore, the process for using the product as claimed can be practiced with another materially different product, for example, the polypeptide of Invention 1 can be made by chemical synthesis.  Further, search for one would not necessarily lead to the other.
Invention 2 and Inventions 4-6 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention 2 is drawn to an isolated polynucleotide encoding the polypeptide of claim 1; a vector comprising such polynucleotide; and a host cell comprising such vector.  Inventions 4-6 are drawn to methods of using the polypeptide or the composition of Invention 1.  Further, search for one would not necessarily lead to the other. 
Invention 3-6 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different mode of operation.  Invention 3 is drawn to a method of producing an polypeptide that binds CD71; Inventions 4 and 5 drawn to a method of treating different conditions with the polypeptide and/or the composition of Invention 1; and Invention 6 is drawn to a method of delivering an agent of interest to a CD71 positive cell with a FN3 domain comprising a polypeptide of claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific polypeptide and a specific pharmaceutical composition comprising such polypeptide: due to different variables such as different amino acid sequence like those recited in instant claims 1, 2, 4 and 5; with and/or without conjugation and different agents to be conjugated to like those recited in instant claims 6-9 and 24, and so on (for inventions 1 and 4-6), Please note: Applicant is required to elect a single disclosed species of polypeptide wherein ALL the variables are elected to arrive at a polypeptide consisting of a specific/defined amino acid sequence and with a specific agent conjugated to (only if the polypeptide is conjugated to another agent); and a single disclosed species of a pharmaceutical composition comprising such polypeptide; 
A specific isolated polynucleotide: due to different variables (for invention 2); 
A specific vector: due to different variables (for invention 2); 
A specific host cell: due to different variables (for inventions 2 and 3);
A specific cancer: see page 40, line 10 to page 41, line 22 of instant specification (for invention 4);
A specific neurological condition and/or a brain tumor: due to different variables and see page 42, lines 14-20 of instant specification (for invention 5);
A specific cell: from claim 39 (for invention 6).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 3, 15-19, 22, 24, 29, 34 and 36 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658